Exhibit 10.1

SEVENTH AMENDMENT TO CREDIT AGREEMENT


This SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
January 20, 2014, is entered into by and among THE DIXIE GROUP, INC., a
Tennessee corporation (“Dixie”), CANDLEWICK YARNS, LLC, an Alabama limited
liability company (“Candlewick”), FABRICA INTERNATIONAL, INC., a California
corporation (“Fabrica”), TDG OPERATIONS, LLC, a Georgia limited liability
company, formerly known as Masland Carpets, LLC (“TDG”; together with Dixie,
Candlewick and Fabrica, are referred to hereinafter each individually as a
“Borrower”, and individually and collectively, jointly and severally, as the
“Borrowers”), the persons identified as the Lenders on the signature pages
hereto (the “Lenders”), and WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited
liability company, as administrative agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, “Agent”).


W I T N E S S E T H:


WHEREAS, pursuant to the Credit Agreement dated as of September 13, 2011, as
amended by the First Amendment to Credit Agreement dated as of November 2, 2012,
the Second Amendment to Credit Agreement dated as of April 1, 2013, the Third
Amendment to Credit Agreement dated as of May 22, 2013, the Fourth Amendment to
Credit Agreement dated as of July 1, 2013, the Fifth Amendment to Credit
Agreement dated as of July 30, 2013, and the Sixth Amendment to Credit Agreement
dated as of August 30, 2013 (as amended hereby and as the same may be further
amended, modified, supplemented, renewed, restated or replaced, the “Credit
Agreement”), among Agent, the Lenders and the Borrowers, the Lenders have made
loans and advances and provided other financial accommodations to the Borrowers;
and


WHEREAS, the Borrowers have requested that Agent and Lenders enter into this
Amendment to make certain changes to the Credit Agreement, and Agent and the
Lenders are willing to amend the Credit Agreement, subject to the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the agreements herein contained and other
good and valuable consideration, the parties hereby agree as follows:


I.
DEFINITIONS



1.1    Interpretation. Unless otherwise defined herein or the context otherwise
requires, terms used in this Amendment, including its preamble and recitals,
have the meanings provided in the Credit Agreement.


1.2    Additional Definitions. As used herein, the following terms shall have
the meanings given to them below, and the Credit Agreement is hereby amended to
include, in addition and not in limitation, the following:


“Seventh Amendment” means the Seventh Amendment to Credit Agreement, dated as of
January 20, 2014, by and among Borrowers, Lenders and Agent, as acknowledged and
agreed to by the Guarantors.


“Seventh Amendment Effective Date” shall have the meaning given to such term in
Section II of the Seventh Amendment.


1.3    Amendment to Definition of Eligible Accounts. The definition of “Eligible
Accounts” in Schedule 1.1 of the Credit Agreement is hereby amended by deleting
clause (h) of such definition and inserting the following in lieu thereof:


(h)        Accounts with respect to which the Account Debtor is a creditor of a
Borrower, has or has asserted a right of setoff, or has disputed its obligation
to pay all or any portion of the Account, to the extent of such claim, right of
setoff, or dispute; provided, however, that Accounts owing by Invista S.A.R.L.
and its Affiliates in an aggregate face amount not to exceed $2,000,000 shall
not be ineligible under this clause (h) so long as Invista S.A.R.L. has executed
a waiver of setoff rights in favor of Agent which is in form and substance
acceptable to Agent and no default or dispute exists thereunder,



1

--------------------------------------------------------------------------------

Exhibit 10.1

1.4    Amendment to Definition of Permitted Purchase Money Indebtedness. The
definition of “Permitted Purchase Money Indebtedness” in Schedule 1.1 of the
Credit Agreement is hereby amended by deleting such definition in its entirety
and inserting the following in lieu thereof:


“Permitted Purchase Money Indebtedness” means, as of any date of determination,
(a) the ColorMaster Indebtedness, (b) the Rothman Indebtedness, and (c) other
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $40,000,000.


II.
CONDITIONS PRECEDENT



This Amendment shall become effective as of the date hereof (the “Seventh
Amendment Effective Date”), subject to the following conditions precedent having
been satisfied or waived by Agent:


2.1    Execution of Amendment. Agent shall have received fully executed
counterparts of this Amendment, duly authorized, executed and delivered by each
Borrower, Guarantor and the Required Lenders.


2.2    Accuracy of Representations and Warranties. Each of the representations
and warranties of the Loan Parties set forth in Section 4 of the Credit
Agreement shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof).


2.3    Other Documents. Agent shall have received such other agreements,
documents, instruments and information executed and/or delivered by the Loan
Parties as Agent may reasonably request.


III.
MISCELLANEOUS



3.1    No Additional Obligations. The Borrowers acknowledge and agree that the
execution, delivery and performance of this Amendment shall not create (nor
shall the Borrowers rely upon the existence of or claim or assert that there
exists) any obligation of any of Agent or Lenders to consider or agree to any
other amendment of or waiver or consent with respect to the Credit Agreement or
any other instrument or agreement to which Agent or any Lender is a party
(collectively, an “Additional Amendment” or “Consent”), and in the event that
Agent and the Lenders subsequently agree to consider any requested Additional
Amendment or Consent, neither the existence of this Amendment nor any other
conduct of Agent or the Lenders related hereto, shall be of any force or effect
on the Lenders’ consideration or decision with respect to any such requested
Additional Amendment or Consent, and the Lenders shall not have any obligation
whatsoever to consider or agree to any such Additional Amendment or Consent.


3.2    Acknowledgments and Stipulations. In order to induce Agent and Lenders to
enter into this Amendment, each Borrower acknowledges, stipulates and agrees
that (a) the Loan Documents executed by each Borrower are legal, valid and
binding obligations of such Borrower enforceable against such Borrower in
accordance with their respective terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally; (b) the
Liens granted by each Borrower to Agent in the Collateral are valid and duly
perfected, first priority Liens, subject only to Permitted Liens; (c) each of
the recitals contained at the beginning of this Amendment is true and correct;
and (d) prior to executing this Amendment, each Borrower consulted with and had
the benefit of advice of legal counsel of its own selection and has relied upon
the advice of such counsel, and in no part upon the representation of Agent, any
Lender or any counsel to Agent or any Lender concerning the legal effects of
this Amendment or any provision hereof.


3.3    Additional Representations and Warranties of the Borrowers. Each Borrower
hereby represents and warrants that on the Seventh Amendment Effective Date and
after giving effect to the amendments and waivers contained herein: (a) the
representations and warranties contained in Section 4 of the Credit Agreement
shall be correct in all material respects on and as of such date as though made
on and as of such date, (b) no Default or Event of Default exists under the
Credit Agreement on and as of such date. Without limitation of the preceding
sentence, each Borrower hereby expressly re-affirms the validity, effectiveness
and enforceability of each Loan Document to which it is a party (in each case,
as the same may be modified by the terms of this Amendment).



2

--------------------------------------------------------------------------------

Exhibit 10.1

3.4    Effect of this Agreement. Except as expressly amended pursuant hereto, no
other changes or modifications to the Credit Agreement or any of the other Loan
Documents are intended or implied, and in all other respects, the Credit
Agreement and each of the other Loan Documents is hereby specifically ratified,
restated and confirmed by all parties hereto as of the date hereof. To the
extent that any provision of the Credit Agreement or any of the other Loan
Documents are inconsistent with the provisions of this Amendment, the provisions
of this Amendment shall control. All references in the Credit Agreement
(including without limitation the Schedules thereto) to the “Agreement” and all
references in the other Loan Documents to the “Credit Agreement” shall be deemed
to refer to the Credit Agreement, as amended hereby.


3.5    Further Assurances. The Loan Parties shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes hereof.


3.6    Governing Law. THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS,
CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF GEORGIA.


3.7    Binding Effect. This Amendment shall bind and inure to the benefit of the
respective successors and permitted assigns of each of the parties hereto.


3.8    Counterparts; Electronic Execution. This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Amendment but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.


3.9    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.


[Remainder of Page Intentionally Left Blank]
                    

3

--------------------------------------------------------------------------------

Exhibit 10.1

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.


BORROWERS:
THE DIXIE GROUP, INC.


By:/s/ Jon A. Faulkner
Name:Jon A. Faulkner
Title:VP/CFO
 
CANDLEWICK YARNS, LLC


By:/s/ Jon A. Faulkner
Name:Jon A. Faulkner
Title:President
 
FABRICA INTERNATIONAL, INC.


By:/s/ Jon A. Faulkner
Name:Jon A. Faulkner
Title:President
 
TDG OPERATIONS, LLC


By:/s/ Jon A. Faulkner
Name:Jon A. Faulkner
Title:President



AGENT AND LENDERS:
WELLS FARGO CAPITAL FINANCE, LLC,
as Agent and as a Lender


By:/s/ Gary J. Forlenza, Jr.
Name:Gary J. Forlenza, Jr.
Title:Vice President
 
BANK OF AMERICA, N.A.,
as a Lender


By:/s/ Robert B. H. Moore
Name:Robert B. H. Moore
Title:Senior Vice President




4

--------------------------------------------------------------------------------

Exhibit 10.1

GUARANTOR’S ACKNOWLEDGEMENT


The undersigned, a guarantor of the Obligations of THE DIXIE GROUP, INC., a
Tennessee corporation (“Dixie”), CANDLEWICK YARNS, LLC, an Alabama limited
liability company (“Candlewick”), FABRICA INTERNATIONAL, INC., a California
corporation (“Fabrica”), TDG OPERATIONS, LLC, a Georgia limited liability
company, formerly known as Masland Carpets, LLC (“TDG”; together with Dixie,
Candlewick and Fabrica, are referred to hereinafter each individually as a
“Borrower”, and collectively, the “Borrowers”), under and as defined in that
certain Credit Agreement dated as of September 13, 2011, as amended by the First
Amendment to Credit Agreement dated as of November 2, 2012, the Second Amendment
to Credit Agreement dated as of April 1, 2013, the Third Amendment to Credit
Agreement dated as of May 22, 2013, the Fourth Amendment to Credit Agreement
dated as of July 1, 2013, the Fifth Amendment to Credit Agreement dated as of
July 30, 2013, the Sixth Amendment to Credit Agreement dated as of August 30,
2013, and the Seventh Amendment to Credit Agreement (the “Seventh Amendment”),
dated as of the date hereof (as amended, restated, supplemented, or otherwise
modified prior to the date hereof, the “Credit Agreement”) among the Borrowers,
the lenders party thereto (the “Lenders”), WELLS FARGO CAPITAL FINANCE, LLC, a
Delaware limited liability company, as administrative agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity, the
“Agent”), hereby (a) acknowledges receipt of the foregoing Seventh Amendment;
(b) consents to the terms thereof and the execution thereof by the Borrowers;
(c) reaffirms its obligations pursuant to the terms of the Guaranty Agreement
dated as of September 13, 2011 by the undersigned in favor of Agent and Lenders
(the “Guaranty”); and (d) acknowledges that Agent and the Lenders may amend,
restate, extend, renew or otherwise modify the Credit Agreement and any
indebtedness or agreement of the Borrowers, or enter into any agreement or
extend additional or other credit accommodations to the Borrowers, without
notifying or obtaining the consent of the undersigned and without impairing the
liability of the undersigned under the Guaranty for the Borrowers’ present and
future Obligations. Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Credit Agreement.


 
C-KNIT APPAREL, INC.


By: /s/ Jon A. Faulkner
Name:Jon A. Faulkner
Title:President






5